Quinn, J.
(dissenting). I would affirm the trial court. This is an action for mandamus which is a discretionary writ, one which should not issue unless there is a clear legal duty on the part of the defendant and a clear legal right in the plaintiff to the discharge of such duty. Huron-Clinton Metropolitan Authority v. Boards of Supervisors of Five Counties (1943), 304 Mich 328.
On review of the denial of a writ of mandamus, it is the duty of the appellate court to determine whether there is any evidence to support the trial court’s findings. South Looking Glass Drainage District Board v. Grand Trunk Western Railroad Company (1959), 357 Mich 215.
Here, the trial court found that none of the minors sought to be enrolled in the defendant school system *535were residents of the school district of defendant. There is ample evidence in the record to support this finding. The right to attend the schools of a given school district is dependent on residency in that district. CL 1948, § 340.356 (Stat Ann 1968 Eev § 15.3356).
The required clear legal duty and clear legal right to the discharge of that duty are not present in this case.